EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by David V. Sanker (Reg. No. 56,242) on August 18, 2021.

5.	(Currently Amended) The method of claim 4, wherein for an additional term ta and a base term tb, I(ta, tb) is [[the]] a subset of images from the image corpus whose metadata includes the terms ta and tb and I(tb) is [[the]] a subset of images from the image corpus whose metadata includes the term tb, the confidence function C is computed as
            
                C
                
                    
                        
                            
                                t
                            
                            
                                a
                            
                        
                        ,
                         
                        
                            
                                t
                            
                            
                                b
                            
                        
                    
                
                =
                 
                
                    
                        
                            
                                I
                                (
                                
                                    
                                        t
                                    
                                    
                                        a
                                    
                                
                                ,
                                 
                                
                                    
                                        t
                                    
                                    
                                        b
                                    
                                
                                )
                            
                        
                    
                    
                        
                            
                                I
                                (
                                
                                    
                                        t
                                    
                                    
                                        b
                                    
                                
                                )
                            
                        
                    
                
            
        
and the additional term ta is related to the base term tb when C(ta, tb) is greater than a predefined confidence threshold value.

6. 	(Currently Amended) The method of claim 1, wherein for an additional term ta and a base term tb, I(ta, tb) is [[the]] a subset of images from the image corpus for which corresponding metadata includes both the additional term ta and the base term tb, N is the number of images in the image corpus, and the additional term ta is related to the base term tb when             
                
                    
                        I
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        a
                                    
                                
                                ,
                                 
                                
                                    
                                        t
                                    
                                    
                                        b
                                    
                                
                            
                        
                    
                
                 
                /
                 
                N
                 
            
        is greater than a predefined support threshold value.

8.	(Currently Amended) The method of claim 7, wherein the second query includes a word v, the method further comprising:
identifying a set of words that co-occur adjacent to the word v in a preselected corpus of text in the natural language of the set of field values;
for each word w in the set of words, computing a semantic relatedness score between the word w and the word “symbol”; and
selecting a word in the set of words having a highest semantic relatedness score, and when the semantic relatedness score exceeds [[the]] a predefined symbol threshold, including the selected word in the second query.

10.	(Currently Amended) The method of claim 1, wherein selecting a respective image from the retrieved respective set of images comprises: [[;]]
clustering the retrieved respective set of images into a plurality of clusters using a proximity score for each pair of images, wherein the proximity score for a pair of images is based, at least in part, on depth of matching portions of network paths that identify sources for the pair of images; and
for each field value in the set of field values, selecting a respective cluster that contains an image for the respective field value and selecting an image from the respective cluster, wherein selecting the respective cluster is based, at least in part, on a size of the respective cluster.

11.	(Currently Amended) The method of claim 10, wherein for a first field value the respective cluster is selected as [[the]] a largest cluster that contains an image for the first field value.


16.	(Currently Amended) The computer system of claim 12, wherein for an additional term ta and a base term tb, I(ta, tb) is [[the]] a subset of images from the image corpus for which corresponding metadata includes both the additional term ta and the base term tb, N is the number of images in the image corpus, and the additional term ta is related to the base term tb when             
                
                    
                        I
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        a
                                    
                                
                                ,
                                 
                                
                                    
                                        t
                                    
                                    
                                        b
                                    
                                
                            
                        
                    
                
                 
                /
                 
                N
                 
            
        is greater than a predefined support threshold value.

17.	(Currently Amended) The computer system of claim 12, wherein a second query includes a word v, the one or more programs including instructions for:
identifying a set of words that co-occur adjacent to the word v in a preselected corpus of text in the natural language of the set of field values;
for each word w in the set of words, computing a semantic relatedness score between the word w and the word “symbol”; and
selecting a word in the set of words having a highest semantic relatedness score, and when the semantic relatedness score exceeds [[the]] a predefined symbol threshold, including the selected word in the second query.

19.	(Currently Amended) The computer system of claim 12, wherein selecting a respective image from the retrieved respective set of images comprises: [[;]]
clustering the retrieved respective set of images into a plurality of clusters using a proximity score for each pair of images, wherein the proximity score for a pair of images is based, at least in part, on depth of matching portions of network paths that identify sources for the pair of images; and
for each field value in the set of field values, selecting a respective cluster that contains an image for the respective field value and selecting an image from the respective cluster, wherein selecting the respective cluster is based, at least in part, on a size of the respective cluster.
21.	(Currently Amended) The computer system of claim 15, wherein for an additional term ta and a base term tb, I(ta, tb) is [[the]] a subset of images from the image corpus whose metadata includes the terms ta and tb and I(tb) is [[the]] a subset of images from the image corpus whose metadata includes the term tb, the confidence function C is computed as
            
                C
                
                    
                        
                            
                                t
                            
                            
                                a
                            
                        
                        ,
                         
                        
                            
                                t
                            
                            
                                b
                            
                        
                    
                
                =
                 
                
                    
                        
                            
                                I
                                (
                                
                                    
                                        t
                                    
                                    
                                        a
                                    
                                
                                ,
                                 
                                
                                    
                                        t
                                    
                                    
                                        b
                                    
                                
                                )
                            
                        
                    
                    
                        
                            
                                I
                                (
                                
                                    
                                        t
                                    
                                    
                                        b
                                    
                                
                                )
                            
                        
                    
                
            
        
and the additional term ta is related to the base term tb when C(ta, tb) is greater than a predefined confidence threshold value.


Remarks
Claims 1, 5, 6, 7, 8, 9, 10, 11, 12, 16, 17, 18, 19, 20, 21, and 24 have been amended. Claims 2, 3, 13, and 14 have been canceled. Thus, claims 1, 4-12, and 15-24 (renumbered 1-20) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.









Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the February  4, 2021 Office Action, claims 1, 4, 5, 6, 7, 8, 9, 12, 15, 16, 17, 18, 20, 21, 22, 23, and 24 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. The amendment to independent claims 1, 12, and 20 has resolved the 35 U.S.C. 101 issues. Thus, the 35 U.S.C. 101 rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        August 19, 2021